STEPPIENSON, Justice (dissenting). I must dissent from the opinion of the majority insofar as it relates to Count IV of the complaint, to which my comments are limited. I do so with reluctance not only in deference to my learned brethren, but also to the distinguished attorneys who are members of the Board of Bar Commissioners of the State Bar of New Mexico (the Board). Without their unselfish and valued services this court would find it virtually impossible to cope with problems arising in the field of ethics, grievances and discipline. The first sentence of Canon 30, with which we are here concerned, if it is parsed into its constituent elements, requires the following as a prerequisite to violation: A. The client or litigant in the existing or prospective litigation must intend to harass or to injure or to work oppression or wrong on the opposite party. The intent here is of the client. B. The lawyer must be convinced that the client’s intention is as described in A above. My dissent is primarily based on B above. Although Finding No. 4 is probably sufficient insofar as the client’s purpose and intention are concerned, it is completely silent as to the state of the attorney’s mind. It says that Mr. Avallone represented Mr. Borst, but fails entirely to find that Mr. Avallone was convinced of anything as to Mr. Borst’s intentions. The finding therefore fails to support the conclusion and the recommendation. Secondly, it is implicit in Finding No. 4 and in the majority opinion that Mr. Avallone is regarded as being guilty of wrongdoing in representing Mr. Borst in the suit against Mr. Clair. I feel that this is erroneous for two reasons. He was not charged with any wrongdoing in suing Mr. Clair, the charge relating solely to the suit against the attorneys. Moreover, I fail to see why Mr. Avallone is sub j ect to criticism for having acted as attorney in a suit against Mr. Clair. Regarding the settlement agreement to which reference is made in Finding No. 1, the evidence is clear that Mr. Clair and his attorney had indulged Mr. Borst; had granted him extensions and had not insisted on prompt payment as provided in the agreement, although there is a conflict in the evidence as to whether a final extension was granted. I realize Mr. Clair’s attorney took the position that the settlement agreement was at an end, hut Mr. Avallone took the position that it was not. I fail to see why the position of one is more final or binding than of the other. Neither was in a position to pass decrees. It seems to me there was an honestly debateable legal issue as to whether or not Mr. Clair could, under the circumstances, “ * * * abruptly rescind for noncompliance without fair warning of an intention to insist upon a literal compliance with the contract in the future.” Nelms v. Miller, 56 N.M. 132, 241 P.2d 333 (1952); see also Trujillo v. Collins, our number 9064, opinion filed November 16, 1970, 82 N.M. 186, 477 P.2d 820 (1970). The first count of the cause in question, 22794, sought a declaratory judgment as to whether the contract was or was not rescinded, an appropriate device, and the second count was for damages. Plaintiffs lost cause No. 22794. Happily, loss of lawsuits by dismissal on motion or otherwise does not necessarily carry any adverse ethical imputation, or our ranks would be considerably depleted. The merits of cause No. 22794 was not the issue presented to the Board for its decision. Let it be understood that I hold no brief for Mr. Avallone insofar as suing Mr. Clair’s lawyers is concerned. In my view, Mr. Avallone never advanced any reasonable, or credible reason for having sued the attorneys. It is stated in G. Warvelle, Legal Ethics, § 323 (2d ed. 1920) : . “Suits against attorneys. A retainer may properly be accepted in a suit against an attorney, yet, as a rule, it should be received reluctantly and the matter settled, if possible, in an amicable manner. The principle of professional fraternity,- as far as it will apply, should characterize all proceedings of this nature, particularly where no moral turpitude is involved. This has long been the settled rule of the ethical code and is still in force, notwithstanding its non-observance by the legal tradesman.” I have said that I believe an essential element of a violation of Canon 30 is lacking. Unfortunately, the rules by which we are bound preclude us from supplying the missing factual elements, however richly justified such a step might be from the state of the record. Supreme Court Rule 3(1.12) [§ 21-2-1(3) (1.12), N.M.S.A.1, 1953], See also Rule of Civil Procedure 53(e) (2) [§21-1-1(53) (e) (2), N.M.S.A., 1953] ; 45 Am.Jur. “References” § 37. In my opinion, the cause should be remanded to the Board with directions to make findings upon the issue of Mr. Avallone’s -convictions. It is stated in 45 Am.Jur. “References” § 46, that: “If the referee’s report is incomplete in that he fails to make findings on all the issues, the court should send the report back to the referee with instructions to make findings on all material issues,” See also Rule of Civil Procedure 53(e) (2), supra. For the foregoing reasons I dissent. Although the findings I have criticized regarding cause No. 22974 insofar as it pertained to Mr. Clair might be regarded a's surplusage,' I feel that the essential factual element missing from the findings as to Mi. Avallone’s state of mind leaves me no alternative.